Citation Nr: 0915318	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated 
disc, C6-7, with neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1981 to May 1984, March 1985 to December 1986, and August 
1987 to April 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Columbia RO that granted an increased 
rating from 10 to 20 percent for the Veteran's cervical spine 
disability.  In June 2005, a Central Office hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  In February 2007, the 
matter was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

At the outset, it is noteworthy that during the pendency of 
this appeal, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision outlining the VCAA-mandated notice 
that is necessary in a claim for an increased rating.  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran has not received letter notice that 
complies entirely with these requirements.  While the record 
suggests that she may not have been prejudiced by any such 
notice defect, by virtue of having actual knowledge of the 
information he was to be provided, this remand affords 
opportunity to cure any notice deficiency without substantial 
additional delay.   
It is also noteworthy that the Court has held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In a February 2009 brief , the Veteran's representative 
argues that under Stegall v. West, 11 Vet. App. 268 (1998), 
this matter must be remanded to the RO for noncompliance with 
instructions in the Board's February 2007 remand.  
Specifically, the representative alleges the VA examination 
conducted pursuant to the Board's remand was incomplete 
because the examiner did not provide a rationale, report 
ranges of neck motion, or indicate whether there was 
additional loss of motion due to pain or on use.  The Board 
notes the examiner's report regarding the range of motion of 
the Veteran's neck was that it was "full", which may 
reasonably be interpreted as stating that there was no 
impairment under any circumstance.  However, inasmuch as the 
representative's argument suggests that the findings would 
have been different had repeat motion testing been conducted 
and, because there was no specific observation as to whether 
or not there was pain on motion, follow-up is required.  .

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and summarized above.  
The Veteran must be afforded opportunity 
to respond.

2.  The RO should arrange for an 
orthopedic  examination of the Veteran to 
determine the current severity of her 
service-connected cervical spine 
disability.  The Veteran's claims file 
(to include this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  The examination findings 
reported must include ranges of motion 
for the cervical spine (with notation as 
to whether any findings reflect less than 
full motion), and the examiner must 
further specifically note whether there 
is additional loss of motion/function due 
to pain, or on use (with repetitive 
motion, e.g.).  The examiner must explain 
the rationale for any opinion offered.

3.  The RO should then re-adjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

